Citation Nr: 1630868	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-22 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for lateral meniscal tear of the right knee (exclusive of the time periods where a temporary total rating has been assigned).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to October 1996 and from November 2001 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in March 2011, he withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2015).

In April 2014, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this regard, while the Veteran most recent underwent a VA examination in June 2014 in accordance with the Board's prior remand directives, the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Upon a review of the examination conducted in June 2014, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Additionally, while the Veteran previously underwent a VA examination in January 2009 that included range of motion studies on active and passive motion for the right knee, it does not appear that such was tested in weight-bearing and nonweight-bearing or with range of motion measurements of the opposite undamaged joint (left knee).  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries.

Furthermore, additional evidence consisting of VA treatment records dated from October 2014 to June 2015 was associated with the record since the AOJ most recently considered the Veteran's case in the October 2014 supplemental statement of the case.  While the Veteran's representative indicated in an October 2014 statement that, if he or the Veteran submitted evidence at a later time, they waived AOJ consideration so as to allow the Board to consider the new evidence in the first instance.  However, the newly received evidence was not submitted by the Veteran or his representative.  Rather, it was developed and generated by VA.  Therefore, a remand is necessary in order for the AOJ to consider such newly received records in the first instance.

Finally, while on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from June 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the knee.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should further indicate whether lateral instability and/or recurrent subluxation are present and, if so, the severity of such impairment.  The examiner should also address any meniscal symptomatology found to be present. 

The examiner should also indicate the functional impairment resulting from the Veteran's right knee disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the October 2014 supplemental statement of the case, which specifically includes VA treatment records dated from October 2014 to June 2015.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




